Case 3:19-cr-30151-SMY Document1 Filed 10/24/19 Page 1 of 2 Fit E 6

IN THE UNITED STATES DISTRICT COURT OCT 24 2019

FOR THE SOUTHERN DISTRICT OF ILLINOIS CLERK, U.S. DISTRICT CouRT

SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, ) EAST ST. LOUIS OFFICE

Plaintiff,
vs. CRIMINAL NO. | G- AQl[4]-. omy
DEMTRIUS D. MOORE Title 18, United States Code, Sections 912

) and 1001.
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

MAKING A FALSE STATEMENT
TO A FEDERAL AGENT

On or about September 20, 2018, in St. Clair County, Illinois, within the Southern District of
Illinois,
DEMTRIUS D. MOORE,
defendant herein, did willfully and knowingly make a materially false, fictitious, and fraudulent statement
and representation in a matter within the jurisdiction of the executive branch of the Government of the
United States, by denying he represented himself as a Special Agent of the Drug Enforcement
Administration to Special Agent Duane Clauer, at the Bureau of Alcohol, Tobacco, and Firearms, in the
Southern District of Illinois, while knowing that he did, in fact, unlawfully represent himself as a Special
Agent with the Drug Enforcement Administration, in violation of Title 18, United States Code, Section
1001.
COUNT 2

IMPERSONATING AN OFFICER AND EMPLOYEE
OF THE UNITED STATES

On or about April 30, 2019, in Madison County, Illinois, within the Southern District of Illinois,
DEMTRIUS D. MOORE,

1
Case 3:19-cr-30151-SMY Document1 Filed 10/24/19 Page 2o0f2 Page ID #2

defendant herein, did falsely assume and pretend to be an officer and employee acting under the authority
of the United States and any department, agency, or officer thereof, to wit: a Special Agent with the
Bureau of Alcohol, Tobacco, and Firearms, and in such pretended character, with intent to defraud did
falsely obtain money, paper, documents, or thing of value, to wit: a quashed warrant, in violation of Title

18, United States Code, Section 912.

A TRUE BILL

At -fo—

ALEXANDRIA M. BURNS
Assistant United States Attorney

eruktl

STEVEN D. WEINHOEFT
United States Attorney

_—

bo
